Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The restriction requirement for any Group that requires the particulars of the present claims is hereby withdrawn. The species requirement is hereby withdrawn.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

	Please amend claim 13 as follows:
	“The compound of claim 1, wherein the organic core moiety comprises an aliphatic moiety that is optionally substituted.”.

	Please amend claim 14 as follows:
	“The compound of claim 1, wherein a and b are each 1.”.

	Please amend claim 15 as follows:
	“The compound of claim 1, wherein a is 1 and b is 2, 3, or 4.”.

	Please amend claim 19 as follows:
	“The nanostructure composition of claim 18, wherein the hollow sphere comprises a monolayer of the plurality of compounds with the oligonucleotide segments directed towards the outer surface.”.

Reasons for Amendments
	The amendment to claim 13 is necessary to clarify what is optional (see the previous rejection of claim 12 and the language of present claim 1).

	The amendment to claim 14 is necessary so that the claim is not dependent on a canceled claim.

	The amendment to claim 15 is necessary so that the claim is not dependent on a canceled claim and so that the open-ended range for b correlates to the closed range for b in independent claim 1.

	The amendment to claim 19 is necessary for antecedent basis (i.e. oligonucleotide segments instead of oligonucleotide portions).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Application Publications 2012/0190124 and 2016/0304648
Future Communications
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER D STEELE whose telephone number is (571)272-5538. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMBER D STEELE/Primary Examiner, Art Unit 1658